Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 6/17/2020, claims 1-19 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 7 recites the following: 
A method performed by a computer as a settlement device, the method comprising: storing specific information for specifying one or a plurality of merchandises subjected to a sales registration process in a storage component; extracting all settlement means that is available for settlement of the merchandise specified with the specific information stored in the storage component based on a table in which determination information for determining whether the plurality of kinds of settlement means are respectively available for settlement for each kind of the specific information is stored; notifying the extracted settlement means to be selectable; receiving information of one kind of the settlement means selected from the notified settlement means; and performing a settlement process on the merchandise that 21JCG10027198USA can be settled with the settlement means of which the information is received.
This is considered to be an Abstract idea grouping of certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computing devices when considered separately and in combination merely act to implement the claimed limitations on a computer and amount to receiving, sending, storing, displaying, and processing information which is considered well-understood, routine, and conventional computer activity, see MPEP 2106.05(d).
In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
            1.         A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
            2.         A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
            3.         A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
            4.         A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

           In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:


Point of sale: for processing and performing a transaction -  Examiner takes Official Notice that it is old and well known for a point of sale system to process and perform transactions including receiving selection of payment methods.

display: for displaying and receiving information to/from a user – The Examiner takes Official Notice that it is old and well for a display to display information and receive user input in the form of a touch panel.

Storage component – For storing data - Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
          
 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0032588 A1 to Hassenzahl (“Hassenzahl”), in view of JPH 0554262 A to Masaaki (“Masaaki”), in view of United States Patent Application Publication No. 2018/0075428 A1 to Shimura (“Shimura”).

In regards to claims 1, 7, and 12, Hassenzahl discloses the following limitations:
A settlement device, comprising: notification component for notifying the extracted settlement means to be selectable; designation component for receiving information of one kind of the settlement means selected from the notified settlement means; and settlement processing component for performing a settlement process on the merchandise that can be settled with the settlement means of which the information (Hassenzahl teaches a self-checkout system and method including displaying available payment options, disabling specific payment options, and performing the transaction based on the selected payment option.  See at least Abstract and ¶ 0039 “The self-service checkout system includes a cash dispenser, a display for displaying payment options, an input device for recording selection of payment options, including cash and non-cash transaction options, and a processor for disabling the cash transaction options when an amount of cash in the cash dispenser falls below a predetermined limit, but for otherwise continuing operation by allowing the non-cash transaction options.”; “Software 32 may disable selection of a cash payment and additional cash back options. Software 32 may display choices for cash transaction options in a faded or "grayed out" manner, and/or disable recording of selections through touch screen 34. Software 32 may additionally activate light 54 to provide an additional visual indication that cash options are not available.”)
 Hassenzahl does not appear to specifically disclose the following limitations:
Plurality of POS settlement devices;
merchandise information storage component for storing specific information for specifying one or a plurality of merchandises subjected to a sales registration process in a storage component;
extraction component for extracting all settlement means available for settlement of the merchandise specified by the specific information stored in the storage component based on a table in which determination information for determining whether the plurality of kinds of settlement means are respectively available for settlement for each kind of the specific information is stored;
The Examiner provides Masaaki to teach the following limitations:
merchandise information storage component for storing specific information for specifying one or a plurality of merchandises subjected to a sales registration process in a storage component; (Masaaki discloses a settlement device that stores information relating to the sales registration of an item including enabling/disabling specific payment options available for that item in a table format based on departments.  See at least Abstract “To automatically disable paying operation by a set paying method when an article in a group for which the specific paying method is disabled by classifying articles by plural groups and providing a payment execution control means for each of specific groups…article registration is performed on an electronic cash register and then a group read means detects a status indicating whether or not a flag disabling the credit sales of the department of the registered articles is ON in a department table. When the state is detected, the disabled state of the paying method is set in an internal memory. After it is confirmed whether or not the paying method is allowed, whether or not the article registration ends is detected and once this end is detected, the paying method is decided.”)
extraction component for extracting all settlement means available for settlement of the merchandise specified by the specific information stored in the storage component based on a table in which determination information for determining whether the plurality of kinds of settlement means are respectively available for settlement for each kind of the specific information is stored; (Masaaki discloses a settlement device that stores information relating to the sales registration of an item including enabling/disabling specific payment options available for that item in a table format based on departments.  See at least Abstract “To automatically disable paying operation by a set paying method when an article in a group for which the specific paying method is disabled by classifying articles by plural groups and providing a payment execution control means for each of specific groups…article registration is performed on an electronic cash register and then a group read means detects a status indicating whether or not a flag disabling the credit sales of the department of the registered articles is ON in a department table. When the state is detected, the disabled state of the paying method is set in an internal memory. After it is confirmed whether or not the paying method is allowed, whether or not the article registration ends is detected and once this end is detected, the paying method is decided.”)
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Hassenzahl the teachings of Masaaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Shimura to teach the following limitations:
Plurality of POS settlement devices; (Shimura teaches a plurality of semi self checkout devices that also provide on a display for checkout payment options.  See at least Abstract, Figure 1 and ¶ 0043)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Hassenzahl the teachings of Shimura in order to provide for multiple customers to use the self-checkouts at the same time and improve customer throughput, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 5 and 16, The combination of Hassenzahl, Masaaki, and Shimura disclose the following limitations:
further comprising: a table. (Hassenzahl discloses a table on the side of the POS. see at least figure 2)

In regards to claims 6, 11, and 17, The combination of Hassenzahl, Masaaki, and Shimura disclose the following limitations:
a display, wherein the notification component notifies the extracted settlement means to be selectable via a display. (Hassenzahl discloses a display for displaying payment options.  See at least abstract.)

In regards to claim 18, The combination of Hassenzahl, Masaaki, and Shimura disclose the following limitations:
wherein the POS settlement devices are self POS settlement devices. (Hassenzahl discloses a self POS.  See at least abstract)

In regards to claim 19, The combination of Hassenzahl, Masaaki, and Shimura disclose the following limitations:
wherein the POS settlement devices are semi-self POS settlement devices.(Shimura teaches a plurality of semi self checkout devices that also provide on a display for checkout payment options.  See at least Abstract, Figure 1 and ¶ 0043)

Claims 2, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0032588 A1 to Hassenzahl (“Hassenzahl”), in view of JPH 0554262 A to Masaaki (“Masaaki”), in view of United States Patent Application Publication No. 2018/0075428 A1 to Shimura (“Shimura”), in further view of WO 2016136110 A1 to Rumi (“Rumi”).

In regards to claims 2, 8, and 13, The combination of Hassenzahl, Masaaki, and Shimura does not appear to specifically disclose the following limitations:
wherein the notification component notifies all the settlement means that is available for settlement of an unsettled merchandise on which the settlement processing component does not perform the settlement process to be selectable. 
The Examiner provides Rumi to teach the following limitations:
	wherein the notification component notifies all the settlement means that is available for settlement of an unsettled merchandise on which the settlement processing component does not perform the settlement process to be selectable. (Rumi teaches a checkout system and method by which some items are restricted by what payment methods are currently available for those items, as per the example, paying by credit card for cigarettes is restricted, however paying by cash is permitted, and displaying to a customer the available payment means for the restricted items.  “When the item registered in S101 is a specific item (S102: YES), the specifying unit 110 of the product registration device 20 specifies payment restriction information associated with the specific item detected by the detection unit 120… This information indicates that payment method by "electronic money" can not be used in the settlement processing using this settlement information.”;” Then, the product registration device 20 determines whether or not the registration process of the item to be settled is completed (S104)…. the product registration device 20 waits for registration of the next item. The processing in S101 to S104 described above is repeated until registration processing of the item to be settled is completed.”; Then, the specifying unit 110 of the product registration device 20 specifies the candidate of the settlement device 30 that performs settlement processing (S105)…”)
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Hassenzahl and Masaaki the teachings of Rumi in order to provide a means to pay for restricted items with various payment means during a checkout process and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 3-4, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0032588 A1 to Hassenzahl (“Hassenzahl”), in view of JPH 0554262 A to Masaaki (“Masaaki”), in view .


In regards to claims 3, 9, and 14, The combination of Hassenzahl, Masaaki, and Shimura does not appear to specifically disclose the following limitations:
wherein the notification component notifies unsettled price information relating to the unsettled merchandise.
However the Examiner takes Official Notice that it is old and well known in the art to display or notify a customer of a total amount due or remaining amount due following a partial payment for a group of items or the like.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Hassenzahl, Masaaki, and Shimura, the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 4, 10, and 15, The combination of Hassenzahl, Masaaki, Rumi, Shimura, and Official Notice further disclose the following limitations:
(Rumi teaches a checkout system and method by which some items are restricted by what payment methods are currently available for those items, as per the example, paying by credit card for cigarettes is restricted, however paying by cash is permitted, and displaying to a customer the available payment means for the restricted items.  “When the item registered in S101 is a specific item (S102: YES), the specifying unit 110 of the product registration device 20 specifies payment restriction information associated with the specific item detected by the detection unit 120… This information indicates that payment method by "electronic money" can not be used in the settlement processing using this settlement information.”;” Then, the product registration device 20 determines whether or not the registration process of the item to be settled is completed (S104)…. the product registration device 20 waits for registration of the next item. The processing in S101 to S104 described above is repeated until registration processing of the item to be settled is completed.”; Then, the specifying unit 110 of the product registration device 20 specifies the candidate of the settlement device 30 that performs settlement processing (S105)…”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        






/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627